UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2840



FRANK E. HOWARD,

                                            Plaintiff - Appellant,

         versus


STATE ADMINISTRATIVE BOARD OF ELECTION LAWS;
BOARD OF SUPERVISORS OF ELECTIONS OF PRINCE
GEORGE'S COUNTY; PARRIS GLENDENING, in his
official capacity as Governor of the State of
Maryland,
                                           Defendants - Appellees.


COMMITTEE FOR THE CAPITAL CITY,

                                                       Amicus Curiae.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-2558-JFM)


Submitted:   August 28, 1997           Decided:     September 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frank Edward Howard, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary O'Malley Lunden, Kathleen Hoke Dachille,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Ralph W. Powers, Jr., LOMBARDI, POWERS & AMSTER, Upper Marlboro,
Maryland; Erik H. Nyce, DECARO, DORAN, SICILIANO, GALLAGHER,
SONNTAG & DEBLASIS, Lanham, Maryland, for Appellees. George Simons
LaRoche, Takoma Park, Maryland, for Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his
complaint and denying his motion for reconsideration in this civil

action, wherein he sought a declaration that as a resident of the

District of Columbia he has a right to participate in the congres-

sional elections in the state of Maryland. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Howard v. State Admin. Bd. of Election Laws, No. CA-96-2558-
JFM (D. Md. Nov. 14, 1996). We deny amicus curiae's motion for oral

argument and dispense with argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.



                                                           AFFIRMED



                                2